Citation Nr: 1338195	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a disorder manifested by chest pain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Los Angeles, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for acquired psychiatric disability, disabilities of the neck and back, fibromyalgia, and a disorder manifested by chest pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the Veteran's claims to develop additional evidence.  The Veteran contends that chronic psychiatric disability, including depression and PTSD.  She asserts that her mental disorders developed during service, or developed after service as a result of events, including sexual assaults, during service.  She reports that she that during service she was sexually assaulted on two occasions and sexually harassed over a period of time.  She relates that she was very upset by those events and began abusing alcohol in reaction to them.  Family members have provided statements regarding the Veteran's behavioral changes and mental disorder symptoms during and following service.  VA and private treatment records show mental health treatment from 2003 forward.  A decision from the United States Social Security Administration (Social Security) reflects that agency's determination that the Veteran is disabled due to multiple disorders including PTSD, degenerative disc disease, and fibromyalgia.

In order to obtain a more complete picture of the history of the Veteran's mental disorders, the Veteran should be asked to identify the sources and years of any mental health treatment received since separation from service in 1980.  The claims file contains some records of VA treatment the Veteran received from 1999 forward, but there are indications that the records in the file may not be the complete records of treatment of the Veteran.  

The AMC or RO is to obtain complete treatment records from 1999 forward from the Loma Linda, California, VA Medical Center (VAMC), where the Veteran has received treatment.  The Social Security decision in the file refers to mental and mental health evaluations that are not in the claims file.  The AMC or RO is to obtain the complete records from the Veteran's Social Security disability claim.

It is important for the Veteran to understand that obtaining records from decades ago is very difficult.  In this regard, the Veteran herself is asked to assist the VA in obtaining these records in order to expedite her case (simply stated, she should not wait for the RO or AMC to obtain these records, but make an effort to obtain these records herself or indicate, in writing, that they are no longer available so the case is not delayed).  Any assistance she could provide in obtaining these records would be greatly appreciated.

The evidence indicates that the Veteran has diagnosed mental disorders.  There is lay evidence recalling the Veteran's mental disorder symptoms as early as during or soon after service.  The Veteran is to receive a VA mental disorders examination, with review of the claims file (including records in paper and electronic form), clarification of current diagnoses, and opinion as to the likely etiology of current disorders.

The Veteran is seeking service connection for neck and back disorders and fibromyalgia, each as manifested by chronic musculoskeletal pain.  There is mixed information as to whether her claimed disorder manifested by chest pain is contended to be a musculoskeletal disorder, an esophageal disorder such as reflux, or a heart disorder.  The Veteran's service treatment records show some treatment for musculoskeletal injuries and pain, particularly involving the hips.  Post-service treatment records show reports of pain in the neck, back, chest, and other areas, and findings of cervical spine and disc degeneration, fibromyalgia, and gastroesophageal reflux disease (GERD).  The searches for post-service treatment records should include records for physical treatment.  The Veteran should receive a VA medical examination, with file review, to clarify current diagnoses affecting the neck, back, other musculoskeletal areas, and chest, and opinion as to the likely etiology of current disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the sources and approximate years of all physical and mental health treatment she has received since separation from service in 1980.  Request records of the treatment the Veteran identifies, and associate those records with the claims file.

2.  Obtain records of all treatment, including physical and mental health, and outpatient and inpatient, that the Veteran has received at the Loma Linda, California, VAMC from 1999 through the present.  Associate those records with the claims file.

3.  Obtain from the United States Social Security Administration complete records from the Veteran's claim for Social Security disability benefits.

4.  Schedule the Veteran for a VA mental disorders examination to address the nature and etiology of current mental disorders, including but not limited to depressive disorder and post-traumatic stress disorder (PTSD).  Provide the examiner the Veteran's claims file and any relevant information from her Virtual VA electronic claims file for review.  Ask the examiner to review the Veteran's files and examine the Veteran.  Ask the examiner to provide diagnoses for any and all mental disorders (if any).  Ask the examiner to, for each such current disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the disorder is related to mental or emotional disorder or symptoms that manifested in service, or to events during the Veteran's service, including reported traumatic events of sexual assaults and harassment.  Ask the examiner to explain the conclusions reached.

5.  Schedule the Veteran for a VA medical examination to address the nature and etiology of current disorders manifested by pain in the neck, back, other musculoskeletal areas, and chest (if any).  Provide the examiner the Veteran's claims file and any relevant information from her Virtual VA electronic claims file for review.  Ask the examiner to review the Veteran's files and examine the Veteran.  Ask the examiner to provide diagnoses for any and all disorders manifested by pain or other symptoms in the neck, back, chest, and other musculoskeletal areas.  Ask the examiner to, for each such current disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the disorder is related to disease, injury, or other events during the Veteran's service.  Ask the examiner to explain the conclusions reached.

6.  Thereafter review the expanded record and reconsider the claims.  If any claim remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


